Bell, J.
1. The general rule is that an action on a contract must be brought in the name of the party in whom the legal interest in the contract is vested. Civil Code (1910), § 5516. In this action by the Board of Drainage Commissioners of Henry County Drainage District No. 1, for the use of Bank of Stockbridge, upon a written contract, it being alleged that the plaintiff transferred - and assigned its interest in the contract to the Bank of Stockbridge before the action was brought, the general demurrer interposed to the petition was properly sustained. Ross v. Clover-Ball Co., 156 Ga. 109 (1) (118 S. E. 691).
2. The foregoing ruling makes it unnecessary for this court to decide, and it does not decide, whether the petition was subject to general demurrer upon additional grounds, including the plaintiff’s failure to allege that it had complied with its own obligations under the contract.
See, in this connection, Golucke v. Lowndes County, 123 Ga. 412 (2) (51 S. E. 406); Bennett v. Burkhalter, 123 Ga. 154 (2) (57 S. E. 231); Schmidt v. Mitchell, 117 Ga. 6 (4) (43 S. E. 371); Barrow v. Pennington, 17 Ga. App. 481 (1) (87 S. E. 719); Life Insurance Co. of Va. v. Proctor, 18 Ga. App. 517 (1) (89 S. E. 1088); Dolan v. Lifsey, 19 Ga. App. 518 (5) (91 S. E. 913); Ford v. Lawson, 133 Ga. 237 (5) (65 S. E. 444); Hines v. Cureton-Cole Co., 9 Ga. App. 778 (72 S. E. 191); Jones v. Schacter, 29 Ga. App. 132 (1) (114 S. E. 59).

Judgment affirmed.


Jenkins, P. J., and Stephens, J., concur.